Opinion filed August 8, 2013




                                      In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-13-00205-CV
                                   __________

                 CAROL JOHNENE MORRIS, Appellant
                                        V.
      MIDLAND CENTRAL APPRAISAL DISTRICT, Appellee


                     On Appeal from the 142nd District Court
                               Midland County, Texas
                          Trial Court Cause No. TX13106


                      MEMORANDUM OPINION
      Carol Johnene Morris filed a pro se notice of appeal from an order of partial
dismissal and an order appointing an attorney ad litem. The orders were entered by
the trial court on June 23, 2013. We notified Morris by letter dated July 15, 2013,
that it did not appear that these orders were final, appealable orders, and we re-
quested that Morris file a response showing grounds to continue this appeal.
Morris filed a response on August 1, 2013.          However, she has not shown
appropriate grounds to continue.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41
(Tex. 2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). In this case,
the trial court merely ordered that “this case is dismissed only as to the Property
listed below.”    The dismissal was entered without prejudice to the plaintiff,
Midland Central Appraisal District, again filing the cause of action against Morris
at a later date. The order specifically states that the remaining causes of action as
to all other property and defendants may be further prosecuted.
      In the other order from which Morris attempts to appeal, the trial court
merely appointed an attorney ad litem to represent certain defendants who had
been “duly cited” but had not answered or appeared. We note that the ad litem was
not appointed to represent Appellant Morris. There is no indication that the trial
court intended either order to be final and appealable, and they are not. Because no
final, appealable order has been entered in this case, we lack jurisdiction and
dismiss this appeal. See TEX. R. APP. P. 42.3.
      Accordingly, the appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


August 8, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                         2